DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. US 2017/0132867 in view of Chu et al. US 2016/0026773.
Berg discloses a system for permitting administration of an as-needed medication dose to a patient at a predetermined dosing interval, comprising:
	(Re claim 1) “a medication management server” (2720 figure 27a). “a dispenser in communication with the server configured to dispense controlled medication at a minimum dosing interval” (110 figure 27A, para 0062). “wherein the dispenser comprises a controller in communication with the server configured to control actuation of one or more events of the dispenser including a medication dispensation event” (110,2730,2720 figure 27A, para 0128). “a computing device in communication with the server configured to manage and customize a quantity of the medication dose dispensed and the predefined dosing interval” (para 0128, 0132). “wherein the server is configured to: send instructions to the controller to control the actuation of one or more events of the dispenser including the medication dispensation event” (para 0128, 0132). “monitor and record one or more events performed by the dispenser” (para 0060, 0173). “facilitate management and customization of a quantity of the medication dose and the predefined dosing interval” (para 0128, 0132). “predict and propose a dosage regimen or change in dosing interval based on the recorded events of the dispenser” (para 0128, 0132). “send an alert on detecting abnormal events of the dispenser including tampering of the dispenser and an out-of-communication state of dispenser for a predetermined time interval” (para 0054, 0058, 0131).
	Berg does not disclose providing one or more visual depictions showing trends and changes in the administration of the as-needed medication dose and the predetermined dosing interval.
	Chu teaches providing one or more visual depictions showing trends and changes in the administration of the as-needed medication dose and the predetermined dosing interval (70 figure 5).
	It would have been obvious to one skilled in the art to modify the system of Berg to include providing one or more visual depictions showing trends and changes in the administration of the as-needed medication dose and the predetermined dosing interval because it allows a caregiver to better review a patients compliance data.
(Re claim 2) “wherein the computing device and the dispenser are in communication with the server via a network” (2730 figure 27A, para 0126).
	(Re claim 3) “further comprises at least one database in communication with the dispenser configured to store information related to the events of the dispenser and information related to healthcare providers and patients” (para 0124).
	(Re claim 4) “the one or more events include displaying a number of dispensed dosage and a total number of dosages remaining in the dispenser” (figure 16H).
	(Re claim 5) “wherein the dispenser further comprises an indicator in electronic communication with the controller is configured to display a number of dispensed dosage and a total number of dosages remaining in the dispenser” (figure 16H).
	(Re claim 6) “the dispenser further comprises a sensor assembly to determine a quantity of medication dose” (para 0094).
	(Re claim 7) “wherein the dispenser further comprises a weight sensor to determine the quantity of medication dose” (para 0094).
	(Re claim 8) “wherein the server is configured to provide patient medication compliance history calculated through records of medication dispensing events” (para 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0345587, 2019/0224077, 2019/0201293, 2017/0076060, 2015/0019009 and 2013/0090594.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655